United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
W.O., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Palm Desert, CA, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1502
Issued: March 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 14, 2016 appellant filed a timely appeal from a June 30, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a right shoulder
condition causally related to a May 19, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The record includes additional evidence received after OWCP rendered its June 30, 2016 decision. The Board’s
jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 20, 2016 appellant, then a 62-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 19, 2016 he was setting the handbrake in his work vehicle
when he “tweaked” his right shoulder, and experienced “sharp pain.” He did not stop work.
In a May 20, 2016 duty status report (Form CA-17), Dr. Marion R. Windham, a Boardcertified family practitioner, noted a diagnosis of right shoulder sprain with a May 19, 2016 date
of injury. The reported history of injury was “setting parking brake.” According to
Dr. Windham, appellant was able to work as of May 20, 2015 with restrictions of no use of the
right arm.
In a letter dated May 27, 2016, OWCP informed appellant of the type of evidence needed
to support his claim and requested that he submit such evidence within 30 days.
OWCP subsequently received a May 20, 2016 work progress and status report and a
doctor’s first report of occupational injury or illness from Dr. Windham. Dr. Windham noted
that appellant sprained his right shoulder setting the parking brake on May 19, 2016. He related
that the handbrake tension was hard to set and that appellant’s right shoulder “twinged” with
pain and worsened through the night. A right shoulder x-ray reportedly revealed no significant
abnormalities. Dr. Windham diagnosed right shoulder sprain and checked the box marked “yes”
in response to the question of whether the findings and diagnosis were consistent with
appellant’s account of injury. He recommended a return to work with restrictions of no right arm
use. Dr. Windham also recommended physical therapy and advised appellant to return for
follow-up on May 27, 2016.
OWCP also received May 27, 2016 progress notes and a duty status report (Form CA-17)
from, Craig N. Estes, a physician assistant.
Dr. Michael Mostyn, a Board-certified internist, examined appellant on June 3, 2016 and
diagnosed right shoulder strain. He noted a May 19, 2016 date of injury. Dr. Mostyn reported
that appellant was feeling better, but there was some tightness on reaching across his chest. He
advised that appellant could immediately return to regular work activities without restrictions.
Dr. Mostyn saw appellant for follow up on June 9, 2016 and indicated that appellant was
discharged and released from care.
By decision dated June 30, 2016, OWCP denied appellant’s claim, finding that he failed
to establish causal relationship between the May 19, 2016 employment incident and the
diagnosed right shoulder condition.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,

2

including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.3
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether “fact of injury” has been established. Generally,
fact of injury consists of two components that must be considered in conjunction with one
another. The first component is whether the employee actually experienced the employment
incident that allegedly occurred.4 The second component is whether the employment incident
caused a personal injury.5 An employee may establish that an injury occurred in the performance
of duty as alleged, but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the injury.6
To establish a causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background supporting such a causal
relationship.7 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.8 The opinion of the physician
must be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.9 Neither the mere fact that a disease or condition manifests itself
during a period of employment, nor the belief that the disease or condition was caused or
aggravated by employment factors or incidents is sufficient to establish causal relationship.10
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.11

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
6

Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

8

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 5.

10

V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

11

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

3

Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.12
ANALYSIS
OWCP accepted that the May 19, 2016 employment incident occurred as alleged and that
appellant received a contemporaneous medical diagnosis with respect to his right upper
extremity. However, it denied his traumatic injury claim on the basis that the medical evidence
was insufficient to establish causal relationship between the diagnosed right shoulder sprain and
the accepted employment incident. The Board finds that appellant failed to establish causal
relationship.
Dr. Windham examined appellant on May 20, 2016 and diagnosed right shoulder strain.
He noted a May 19, 2016 date of injury, which appellant described as “parking vehicle and
setting handbrake.” Appellant reported that he felt a twinge in his right shoulder with pain that
worsened through the night. On the form report, Dr. Windham checked a box marked “yes” in
response to the question of whether the findings and diagnosis were consistent with appellant’s
account of injury. He did not elaborate. The Board has consistently held that merely checking a
box marked “yes” on a form report, without not more by way of rationale, will not suffice for
purposes of establishing causal relationship.13
When appellant returned for follow up on May 27, 2016, he was seen by Mr. Estes, a
physician assistant. Because Mr. Estes is not considered a physician as defined under FECA, his
May 27, 2016 findings are of no probative value, and are therefore insufficient to establish
entitlement to FECA benefits.14
Dr. Mostyn examined appellant on June 3, 2016 and diagnosed right shoulder strain.
Although he identified May 19, 2016 as the date of injury, he did not explain how setting the
handbrake either caused or contributed to appellant’s right shoulder strain. Dr. Mostyn’s June 9,
2016 follow-up report similarly fails to explain the relationship between appellant’s right
shoulder condition and the May 19, 2016 employment incident. A physician’s opinion on causal
relationship must be expressed in terms of a reasonable degree of medical certainty, and must be
supported by medical rationale, explaining the nature of the relationship between the diagnosed
condition and appellant’s specific employment factor(s).15
Because the medical reports submitted by appellant do not sufficiently address how the
May 19, 2016 employment incident either caused or aggravated a right shoulder condition, these
12

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a
physician assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).
13

See D.D., 57 ECAB 734, 739 (2006); Deborah L. Beatty, 54 ECAB 340, 341 (2003).

14

See supra note 8.

15

See W.H., Docket No. 16-1483 (issued January 30, 2017); supra note 4.

4

reports are of limited probative value, and thus, insufficient to establish entitlement under
FECA.16 Accordingly, the Board finds that appellant failed to meet his burden of proof to
establish his traumatic injury claim.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish a right
shoulder condition causally related to the May 19, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 30, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 10, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

5

